UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1385



GERTRUDE E. JORDAN,

                                              Plaintiff - Appellant,

          versus


GENERAL CONFERENCE OF SEVENTH-DAY ADVENTISTS,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
638-RWT)


Submitted:   July 28, 2004                 Decided:   August 17, 2004


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gertrude E. Jordan, Appellant Pro Se. H. Dean Bouland, Jr., Leslie
John Williams, Jr., BOULAND & BRUSH, L.L.C., Baltimore, Maryland,
Lisa K. Burrow, GENERAL CONFERENCE OF SEVENTH-DAY ADVENTISTS,
Silver Spring, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gertrude E. Jordan appeals the district court’s orders

dismissing her discrimination action.   We have reviewed the record

and find no reversible error.   Accordingly, we affirm the district

court’s orders.   See Jordan v. General Conference of Seventh-Day

Adventists, No. CA-03-638-RWT (D. Md. Feb. 25, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -